Citation Nr: 1637181	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-27 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a respiratory condition, to include as due to chemical, biological, radiological, nuclear, and explosive agents (CBRNE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to April 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans law Judge.  A transcript of that hearing is of record.

After reviewing the evidence of record, the Board finds that the issue on appeal is more accurately characterized as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, although the RO denied service connection for service connection for asthma in July 2013, the medical evidence of record includes respiratory diagnoses of both asthma and chronic obstructive pulmonary disease (COPD).  Therefore, in consideration of the holdings of Brokowski and Clemons, the Board has recharacterized the claim as reflected on the title page.

The issues of service connection for depression, sleeplessness, trouble coping, and inability to concentrate have been raised by the record in a May 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

The Veteran alleges that he developed a respiratory condition due to exposure to chemical, biological, radiological, nuclear, and explosive agents (CBRNE).  In a May 2015 statement, the Veteran stated that his military occupational specialty was Chemical Warfare Specialist (Form DD 214 reflects an MOS of Chemical Operations Specialist) and that he was exposed to hazardous chemicals in service, including PCBs and other organophosphates, and received hazardous duty pay in this role.  During the May 2015 hearing, the Veteran testified that he worked in an Explosive Ordnance Disposal (EOD) unit, which was tasked with seeking and destroying "chemical bombs."  Id. at 12-13.  He explained that part of his job involved use of an MK-55 ordinance locator to find chemical bombs, tag them, and either destroy or transport them.  Id.  He also described his involvement in another tasks or programs, such as "escort[ing] leaders of nerve agent to universities around the country for study" and conducting soil sample of chemicals in different areas.  Id.  Through these tasks, he alleged exposure to chemicals that could "kill you in minutes," including "[organo]phosphates and defoliants" and PCBs.  Id.  The Veteran recalled once digging up a purple substance in an area, after which he and the NCOIC of his company had become somewhat ill after the exposure.  Id.  The Veteran also maintained that he did not feel as though the protective suits and other gear offered him sufficient protection against exposure to the many harmful chemical agents he came in contact with.  Id.  He also suggested that doctors have intimated that these chemical exposures may have resulted in various ailments that he currently suffers from, including asthma, colon cancer, and diabetes mellitus.  Id.

The Board's review of the record reveals that the AOJ has not properly developed the Veteran's claim for a respiratory condition in accordance with CBRNE procedures delineated in M21-1, IV.ii.1.I.8.  Although the Board acknowledges that the record shows that the AOJ has performed some CBRNE development, such development was directed solely at the Veteran's service connection claims for diabetes mellitus and colon cancer, which are not currently on appeal.  That development resulted in a brief report showing that the Veteran's duty at various times during his service involved chemical agents, confirming his name in a chemical exposure database, and, perhaps most pertinently, showing that he participated in an Open Burn/Open Detonation program which used 8.600 pounds of explosive ordnance per test.  However, the report lacks any detailed information concerning these exposures and their possible impact on his claimed respiratory conditions.  Because the M21-1 CBRNE procedures require development based upon specifically identified disabilities, the Board finds that remand is warranted for AOJ compliance with these procedures in connection with his respiratory conditions to most accurately determine his exposure to CBRNE agents.

Once the AOJ has complied with the procedures identified above, the Veteran should be afforded another VA examination to fully evaluate the complex medical questions raised by the appeal.  The Board notes that the Veteran underwent VA examination of his claimed respiratory condition in July 2013.  However, because the July 2013 examiner did not address the issue of possible CBRNE exposure during service, the Board finds that another examination is needed.

Finally, as the claims file is being returned, the Board further finds that any outstanding evidence regarding his claim should be obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder outstanding VA treatment records pertaining to the Veteran's claim dating from June 2016.

2.  Undertake all action needed consistent with M21-1, IV.ii.1.I.8, to determine the likelihood that the Veteran was exposed to CBRNE agents in service with respect to his claimed respiratory conditions, taking into account the Veteran's allegations of exposure to CBRNE agents.

3.  After all outstanding records have been associated with the claims file, arrange for the Veteran to undergo a VA examination to address the nature and etiology of his claimed respiratory conditions.  The relevant information in the claims file must be made available to the examiner for review.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A) Identify all current respiratory conditions, to include asthma and COPD.

(B) For each such diagnosed condition, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's active duty service, particularly to any exposure to chemical, biological, radiological, nuclear, and explosive agents (CBRNE)?  In doing so, the examiner is asked to consider and address, if pertinent, 
* the Veteran's statements that he was exposed to chemicals, including PCBs and organophosphates, as a Chemical Warfare Specialist; 
* service treatment records reflecting respiratory complaints and treatment for asthma; and
* evidence in the claims file of the Veteran's history of cigarette smoking.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

3.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claim based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

